Title: To Thomas Jefferson from Nathan Haley, [6 October 1800]
From: Haley, Nathan
To: Jefferson, Thomas



Sir
Havre de Grace. 14 Vendemiaire L’an 9 [i.e. 6 Oct. 1800]

I recived a few days since a letter from citizen Thomas Paine, requesting me to forward you, by the Portsmouth, some copies of a work lately published by him, called the maritime compact. which accordingly I have the honour of inclosing you, it was his Intention to send a letter for you by the same conveyance, but as the Persons composing the american Embassy, are arrived, the wind fair, & the vessell ready to go to Sea next Tide, I apprehend she will Sail before it arrives.—with respect to the news of this country, the victories obtained by the french armies in the last campaign, their Imposing aspect in the present, and the Disorganized state of those of austria, have obliged the Emperor to solicit a continuance of the armistice, that had existed for some time, and to Deliver into the possession of  the French Republick, the three Important fortresses of Ulm, Ingoldstad, & Philipsbourg, as a proof of his sincerity, those places are now actually Garrisoned by french troops, & as the communication between the armies of Itally, & those of the Rhine, & Reserve, are by that means secured, it will be in their power in the event of hostilities being renewed, to Destroy the Emperor’s Italian army, tak his Capital, & penetrate into the hereditary Dominions. it is Gennerally Imagined that those serious Dangers, which threaten him will oblige the Emperor to make a speedy peace, the congress for the purpose of conclding it is to be held at Luneville a Town of the French Republick.—the British have Demanded that this congress should be a Genneral one of all the parties concerned in the War, and that they should be permitted to send a person to Negociate for her, this has been consented to by france on condition of their agreeing to a Naval armistice, the utmost anxiety now exists in this country to Know what their Determination will be, it is however pretty Gennerally supposed that Britain will not agree to a condition, that would oblige them to raise the Blockade of several ports & enable the french to transport Timber for constructing vessells of war, & naval stores to their principal Ports when they would not enjoy any advantage to counterballance those & the many others the French Republique would Derive from a naval armistice. It is an Important moment in Europe, the Publick mind is every where anxious and agitated, & amidst the number of events that Interest them the Election of a President of the united states is a principal one. it is Gennerally believed & I will say hoped that you sir will be the person Elected, give me leave [to] anticipate this event and rejoice with all [the] true friends of my country in a circumstance so Happy for it, and for the Genneral cause of Liberty. and to assure you that I am with the Highest Respect
your Most obedent Humble Sevent

Nathan Haley


Lieutenant de Vasseau in the service of the French Republique

